Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 24 August 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        My Dear Marquis

                            Head Quarters Kings Ferry Augst 24. 1781
                        
                        I have sent Major Gibbs to join your Corps in the room of Major Galvan, as you are so well acquainted with
                            the former. I need say nothing more respecting him but that I am persuaded he will equal your most favorable expectations.
                            It was impossible with any propriety to have ordered that Gentleman you Mentiond on that service, after he had been
                            employed the whole of the last Campaign in the Light Corps. With every sentiment of affection & regard I am My Dr
                            Marquis Your Most Obedt. Servant

                    